Title: 17th.
From: Adams, John Quincy
To: 


       Began the 4th. Book of the Iliad. Here again the despicable beings, the Heathens made of their Gods appears very plainly. In a Counsel of the Gods, Jupiter begins with a bitter sarcasm, on purpose, as the Poet says, to raise the spleen of his wife. She raves like a fury, and then to appease her, he gives her the permission to destroy his favourite City, which of all others, had been the most pious to him. But he grants the favour, only upon condition that if he should take it into his head to destroy one of her beloved Cities, she should have no objection, and to this she readily assents. Enthusiasts in favour of the Ancients perhaps will say, that Religion is to be excepted, from what they admire them for and do not all relations from man to man, all our duties towards one another, and all the customs of Nations, flow from, Religion. And though it may be confessed that mankind in General, do not behave agreeable to the admirable Precepts, contained in the Christian System, yet they universally approve of them, and there are numbers of People who really follow them. A Man at this day, will not glory in avenging a trifling injury, by the slaughter of thousands. Nine men, in ten would heartily execrate the Idea. But the Reason, why such Complaints of the world’s growing worse, have been made in all ages, I take to be this. Few men live long in the world without having suffered from baseness, and wickedness in others. They immediately lay to the whole race, those evil qualities they perceive in Individuals; but as they have received no personal injury from men that lived before them they form no antipathy against the race. They are prejudiced when they form the Comparison, and cannot therefore judge impartially.
       Mr. Evans came to stay till Monday, and will preach for Mr. Shaw on Sunday.
       Went down in the Evening to Mr. White’s. There was a large Company of young ladies, and gentlemen there; for which Reason I stay’d but a little while there.
      